DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the “confirmation box 102 of Shiraga is merely an indication of whether an image 100 has been selected by the user” (Remarks, page 7) and the "image displayed on the panel 22" of Shiraga “is not received from a server device as the images included in history information” (Remarks, page 8).
Examiner respectfully disagrees. 
First, Shiraga teaches the selection of the images on panel 22 facilitates the printing of the selected images (¶ 0048).
Second, the limitation “for each of the first images based on the history information received from the server device” is taught by Ueda as shown below. Even so, Shiraga teaches the image data are received from web server 82 (¶ 0035).
Thus, Kawasaki in view of Ueda et al. and Shiraga teach the claimed limitations. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2006/0197979, hereinafter Kawasaki) in view of Ueda et al. (US 2011/0258540, hereinafter Ueda) and Shiraga (US 2014/0185097).

Regarding claim 1, Kawasaki teaches a system (¶¶ 0136-0152, Fig. 10) comprising: 
an image communication device that transmits and receives an image (MFP 401 receives FAX image; ¶¶ 0137-0146, Fig. 10 and ¶ 0156, Fig. 12 S411); 
a server device that communicates with the image communication device (server 403; ¶ 0147, Fig. 10 and ¶ 0149, Fig. 11); and 
a terminal device that communicates with the server device (PC 405; ¶ 0138 and ¶ 0147, Fig. 10), 
wherein the image communication device transmits, to the server device, a first image based on a received image and communication information at a time when the image is received (transmit communication file and image file to file server 403, ¶ 0159, Fig. 12 S417), 
the terminal device (PC 405; ¶ 0147, Fig. 10 and ¶ 0163): 
but does not explicitly teach receives history information including a plurality of the first images from the server device; 
displays in a list the plurality of the first images together or simultaneously with a selection button for receiving a selection of a process to the image for each of the first images based on the history information received from the server device; and 
transmits a reply command to the server device, based on an operation of a user to the selection button, and 
the image communication device transmits a second image to a destination included in the communication information, if the image communication device receives the reply command from the server device.
However, Ueda teaches the terminal device (client terminal 101; ¶¶ 0047-0049, Fig. 1 and ¶¶ 0051-0056, Fig. 2): 
receives history information (receive folder display setting and document list; ¶¶ 0099-0101, Fig. 12 S1408) including a plurality of the first images from the server device (server terminal 102 transmits thumbnail images to client terminal 101 for display; ¶ 0048, ¶ 0064 Fig. 4, and ¶ 0103 Fig. 14 S1415); 
displays in a list the plurality of the first images (document display area 305; ¶¶ 0103-0104; Fig. 14) with a selection button for receiving a selection of a process to the image for each of the first images based on the history information received from the server device (button 2402 for each document when document from document list is selected; ¶¶ 0099-0101, ¶ 0132 Fig. 14, and ¶¶ 0138-0139 Fig. 24); and 
transmits a reply command to the server device, based on an operation of a user to the selection button (acceptance applying process; ¶ 0139, Figs. 21 and 24), and 
the image communication device transmits a second image to a destination included in the communication information, if the image communication device receives the reply command from the server device (¶¶ 0145-0149, Fig. 22 and ¶ 0150-0157, Fig. 25).
Kawasaki and Ueda are in the same field of endeavor of a system including an image communication device, a server, and a terminal that transmits an image with each other. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kawasaki to include a terminal device and image communication device that receives and transmits an image as taught by Ueda. The combination improves the system by providing a simple means for a user to manage a received image (¶¶ 0013-0018, Ueda).
Furthermore, Shiraga teaches displays in a list the plurality of the first images together or simultaneously with a selection button for receiving a selection of a process to the image for each of the first images (images 100 displayed on panel 22 each with confirmation box 102 to perform print processing 112; ¶ 0035 and ¶ 0048, Figs. 2 and 3) based on the history information received from the server device (JPEG page document data received from web server 82; ¶ 0034).
Kawasaki and Shiraga are in the same field of endeavor of a system including an image communication device, a server, and a terminal that transmits an image with each other. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kawasaki to include a terminal device that displays the plurality of the first images at a time to be displayed together or simultaneously with a selection button for each of the first images as taught by Shiraga. The combination improves the operability of the system by providing a simple means for a user to select an image among a plurality of images.

Regarding claim 2, Kawasaki in view of Ueda and Shiraga teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the terminal device displays a timeline that displays messages in a chronological order, and displays the first image together with the communication information on the timeline.
However, Ueda teaches wherein the terminal device displays a timeline that displays messages in a chronological order, and displays the first image together with the communication information on the timeline (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 3, Kawasaki in view of Ueda and Shiraga teach the system according to claim 2, but Kawasaki does not explicitly teach wherein the terminal device displays, on the timeline, a thumbnail image being a reduced image of the first image.
However, Ueda teaches wherein the terminal device displays, on the timeline, a thumbnail image being a reduced image of the first image (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 4, Kawasaki in view of Ueda and Shiraga teach the system according to claim 2, but Kawasaki does not explicitly teach wherein a button is displayed on the timeline, and the terminal device transmits a reply command to the server device if the button is selected.
However, Ueda teaches wherein a button is displayed on the timeline, and the terminal device transmits a reply command to the server device if the button is selected (pressing thumbnail begins acceptance applying process; ¶ 0132, Figs. 14 and 24)
The motivation applied to claim 1 is incorporated herein.

Regarding claim 5, Kawasaki in view of Ueda and Shiraga teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the history information includes the communication information corresponding to the first image, and the terminal device displays, communication information at a time when the image is received for each first image, based on the history information.
However, Ueda teaches wherein the history information includes communication information corresponding to the first image (receive folder display setting and document list; ¶¶ 0099-0101, Fig. 12 S1408), and the terminal device displays, communication information at a time when the image is received for each first image, based on the history information (document list displayed and sorted based of order of inputting time/date; ¶ 0104 Fig. 8).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 6, Kawasaki in view of Ueda and Shiraga teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the history information includes information indicating that a reply is transmitted, and the terminal device displays the list display together with identification information indicating that the reply has been transmitted.
However, Ueda teaches wherein the history information includes information indicating that a reply is transmitted (¶¶ 0129-0130, Fig. 19), and the terminal device displays the list display together with identification information indicating that the reply has been transmitted (document display area 305, ¶¶ 0103-0104, Figs. 14 and 15).
The motivation applied to claim 1 is incorporated herein.

Regarding claim 7, Kawasaki in view of Ueda and Shiraga teach the system according to claim 1, but Kawasaki does not explicitly teach wherein the second image includes at least the first image.
However, Ueda teaches wherein the second image includes at least the first image (target document, ¶ 0150, Fig. 25).
The motivation applied to claim 1 is incorporated herein.

Claims 8 and 10 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 10.

Regarding claim 11, Kawasaki teaches a system comprising (¶¶ 0136-0152, Fig. 10): 
an image communication device that transmits and receives an image (MFP 401 receives FAX image; ¶¶ 0137-0146, Fig. 10 and ¶ 0156, Fig. 12 S411); 
a server device that communicates with the image communication device (server 403; ¶ 0147, Fig. 10 and ¶ 0149, Fig. 11); and 
a terminal device that communicates with the server device (PC 405; ¶ 0138 and ¶ 0147, Fig. 10), 
wherein the image communication device transmits, to the server device, a first image based on a received image and communication information at a time when the image is received (transmit communication file and image file to file server 403, ¶ 0159, Fig. 12 S417), 
the terminal device (PC 405; ¶ 0147, Fig. 10 and ¶ 0163): 
but does note explicitly teach receives history information including a plurality of the first images from the server device; displays in a list the plurality of the first images together or simultaneously with a selection button for each of the first images based on the history information received from the server device; and receives a reply destination selection of a second image and transmits a reply command to the server device, based on an operation of a user to the selection button, and the image communication device transmits the second image to the reply destination selected by the user, if the image communication device receives the reply command from the server device.
However, Ueda teaches the terminal device (client terminal 101; ¶¶ 0047-0049, Fig. 1 and ¶¶ 0051-0056, Fig. 2): 
receives history information (receive folder display setting and document list; ¶¶ 0099-0101, Fig. 12 S1408) including a plurality of the first images from the server device (server terminal 102 transmits thumbnail images to client terminal 101 for display; ¶ 0048, ¶ 0064 Fig. 4, and ¶ 0103 Fig. 14 S1415); 
displays in a list the plurality of the first images (document display area 305; ¶¶ 0103-0104; Fig. 14) with a selection button for each of the first images based on the history information received from the server device ¶¶ 0099-0101, ¶ 0132 Fig. 14, and ¶¶ 0138-0139 Fig. 24); and 
receives a reply destination selection of a second image and transmits a reply command to the server device, based on an operation of a user to the selection button (acceptance applying process; ¶ 0139, Figs. 21 and 24), and 
the image communication device transmits the second image to the reply destination selected by the user, if the image communication device receives the reply command from the server device device (¶¶ 0145-0149, Fig. 22 and ¶ 0150-0157, Fig. 25).
The motivation applied in claim 1 is incorporated herein.
Furthermore, Shiraga teaches displays in a list the plurality of the first images together or simultaneously with a selection button for each of the first images (images 100 displayed on panel 22 each with confirmation box 102 to perform print processing 112; ¶ 0035 and ¶ 0048, Figs. 2 and 3) based on the history information received from the server device (JPEG page document data received from web server 82; ¶ 0034).
The motivation applied in claim 1 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawano (US 2009/0122342) teaches a system that displays transmission history.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672